     Case 5:19-cv-00365-MTT-CHW Document 17 Filed 02/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

WASEEM DAKER,                      )
                                   )
                                   )
                Plaintiff,         )
                                   )
           v.                      )             CIVIL ACTION NO. 5:19-CV-365 (MTT)
                                   )
Commissioner TIMOTHY WARD, et al., )
                                   )
                                   )
                Defendants.        )
 __________________                )


                                         ORDER

       United States Magistrate Judge Charles H. Weigle recommends dismissing

Plaintiff Waseem Daker’s complaint without prejudice. Doc. 12. The plaintiff has

objected to the Recommendation. Doc. 16. Pursuant to 28 U.S.C. § 636(b)(1), the

Court reviews de novo the portions of the Recommendation to which the plaintiff

objects.

       Previously, the Court ordered the plaintiff to recast his complaint and to comply

with the joinder rules in the Federal Rules of Civil Procedure. Doc. 6 at 11. The plaintiff

states that he attempted to do so, and he even points out that his “Recast Complaint is

only 105 pages—a 25-page reduction—548 Paragraphs, a reduction of 118 paragraphs,

and 27,486 words, or a reduction of 5,296 words. The Recast Complaint also drops

sixteen (16) Defendants.” Doc. 16 at 14. However, the recast complaint still names 104

defendants from three different prisons and the Georgia Department of Corrections,

alleges over four hundred violations of the plaintiff’s rights, and spans a time longer than

four years. See generally Doc. 9.
      Case 5:19-cv-00365-MTT-CHW Document 17 Filed 02/23/21 Page 2 of 2




       The Court, once again, finds that joinder is inappropriate because the plaintiff has

not stated at least one claim against each defendant that arises from the same

transaction, occurrence, or series of transactions or occurrences. See Fed. R. Civ. P.

20(a)(2)(A). Further, the plaintiff has not identified a specific question of law or fact that

is common to all defendants. See. Fed. R. Civ. P. 20(a)(2)(B). Instead, the plaintiff has

merely stated that all of the defendants are properly joined “because they maintain

execute or enforce the same GDC policies and customs that result in violations of

Plaintiff’s right of access to the courts.” Doc. 9 ¶ 17. The Court previously warned the

plaintiff that this conclusory statement is “insufficient to meet the requirements of [the

Rules of Federal Civil Procedure].” Doc. 6 at 10-11.

       After review, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation is ADOPTED and

made the Order of the Court. Accordingly, the plaintiff’s complaint is DISMISSED

without prejudice. The plaintiff’s motions to expedite review (Docs. 13, 14) are

DENIED as moot.

       SO ORDERED, this 23rd day of February, 2021.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              -2-
